        Case 5:04-cv-00004-RGK Document 256 Filed 09/03/20 Page 1 of 1


                          ***THIS IS A CAPITAL CASE***
                     IN THE UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF ARKANSAS

KARL ROBERTS,

                      Petitioner,                           NO. 5:04CV0004-RGK

        vs.
                                                                    ORDER
LARRY NORRIS, Director,
Arkansas Department of Correction,

                      Respondent.


       Upon careful consideration of Mr. Robert’s clearly expressed desire to withdraw his
habeas corpus petition in a handwritten note dated August 28, 2020, and which is now filed
with this court,

        IT IS ORDERED that the request (filing no. 255) is denied based upon the finding
and conclusion of the Arkansas Supreme Court that Petitioner has been found not
competent to waive postconviction review in state court. See Roberts v. State, 2016 Ark.
118, 488 S.W.3d 524, 529 (2016) (Trial court's conclusion that defendant who was
convicted of murder and sentenced to death was competent to waive his postconviction
rights was clearly erroneous; both State's expert witness and defendant's expert witness
testified that defendant's psychosis, including a diagnosis of schizophrenia, affected his
ability to make a rational decision about waiving his postconviction rights, and the
remaining evidence, including defendant's letters to the trial court and a federal court
asserting his desire to waive his rights, did not compel an alternative conclusion, as State's
expert testified that defendant's auditory hallucinations could affect the content of his
letters). The Clerk shall send copies of Petitioner’s letter to counsel showing the federal
filing number.

       Dated this 3rd day of September, 2020.

                                                  BY THE COURT:


                                                  Richard G. Kopf
                                                  Senior United States District Judge
